Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0359125).
Li et al. teaches tetradentate and octahedral metal complexes.  Included in the metal complexes are iridium complexes which satisfy any one of Formulae BI through BV (paragraph 0027).  The general limitations of variable X1, A1 and A2 are such that embodiments where variable X1 is equal to nitrogen, variable A1 is equal to boron, and variable A2 is a single bond are obvious.  This is especially true given the teachings on page 23 which teaches the partial 
    PNG
    media_image1.png
    118
    149
    media_image1.png
    Greyscale
.  While this partial ligand is taught for a tetradentate Pd or Pt complex, Li et al. teaches similar ligands which are complexed to iridium in heteroleptic or homoleptic complexes.  As such, it would have been obvious to have prepared a ligand which has the structure
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  This structure satisfies all of the limitations of Formulae I and II with variable Y4 being N, all other Y variables being CH with the exception of variables Y9 and Y10 which are carbon atoms directly linked to each other via a single bond.  Preparation and characterization of such a ligand would require preparing a formulation comprising said ligand, thereby satisfying claim 16.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Li et al. represents the closest prior art.  Li et al. does not teach any compounds satisfying formulae III through X of claims 3 and 4 or specific compounds satisfying claims 5-8.
Claims 9-15 are allowed.  The only devices taught by Li et al. would require that a ligand which satisfies Formula I of claim 9 is coordinated to a metal, which is not included within the scope of formula I.  Document CN108409761 (cited on Applicants information disclosure statement, filed on 9/16/20) teaches compounds which satisfy formula I and some of Applicants dependent claims; however, this disclosure has a publication date later than Applicants provisional filing date of 1/5/18, and does not qualify as prior art.  Parham et al. teaches compounds for electronic devices which satisfy formula (I) (paragraph 0020).  While compounds which satisfy Formula I of instant claim 1 are within the 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766